Citation Nr: 1243018	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-38 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for thoracolumbar spine spondylolysis with mild retrolisthesis.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2008, including service in Afghanistan and in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Salt Lake City, Utah, Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher disability evaluation for his service-connected thoracolumbar spine spondylolysis with mild retrolisthesis.  Although he underwent a VA back examination in May 2011, the report of examination contains no range of motion findings and the opinion is inadequate for a determination.  Moreover, the Board construes the Veteran's statements in his March 2012 correspondence as an assertion that his back disability is worse than when he was examined.  As such, VA is required to afford him a VA examination to assess the current nature, extent and severity of his service-connected lumbar spine spondylosis and lumbar radiculopathy of the left lower extremity.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional pertinent records identified by the Veteran during the course of the remand, following the receipt of any necessary authorizations from the Veteran, and associated with the claims folder.  

2.  After associating any outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's service-connected thoracolumbar spine spondylolysis with retrolisthesis.  The claims folder should be made available to and reviewed by the examiner. 

The examiner should identify all back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e. the extent of his pain-free motion. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

Further, the examiner must discuss the nature and severity of any right or left-sided neurologic impairment found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his service-connected thoracolumbar spine spondylolysis with retrolisthesis. All findings and conclusions should be set forth in a legible report.  

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran should be issued a Supplemental Statement of the Case and provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

